F ti.E0
                                                                     COURT-OF APPEALS OW I
                                                                      STATE OF WASHINGTOn
                                                                     2010 MAR 19 MJ 8:f1


IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

IN THE MATTER OF THE                            No. 76969-3-1
PERSONAL RESTRAINT OF:
                                                DIVISION ONE
ANTHONY RYAN MURPHY,
                                                UNPUBLISHED OPINION
                    Petitioner.
                                                FILED: March 19, 2018


      PER CURIAM. Anthony Murphy pled guilty to four counts of second

degree identity theft in King County Superior Court Cause No. 13-1-12288-6

SEA. The trial court imposed a prison-based drug offender sentencing

alternative(DOSA) providing that Murphy would spend 25 months in

confinement followed by 25 months of community custody. The trial court also

imposed an additional term of 12 months of community custody in the event

that Murphy failed to complete or was terminated from the DOSA program.

      Murphy filed a personal restraint petition contending that the trial court

imposed a sentence that exceeded the statutory maximum for the offenses.

See RCW 9.35.020(3); RCW 9A.20.021(c)(second degree identity theft is a

class C felony punishable by a maximum sentence of five years confinement).

The State concedes that, if Murphy failed to complete or were terminated from

the DOSA program, the total amount of confinement and community custody

would exceed 60 months. We accept the State's concession. The trial court was

required under RCW 9.94A.701(9) to reduce Murphy's term of community
No. 76969-3-1/2


custody to 10 months. See State v. Boyd, 174 Wash. 2d 470, 275 P.3d 321 (2012);

see also State v. Winborne, 167 Wash. App. 320, 329, 273 P.3d 454, review

denied 174 Wn.2d 1019(2012).

      Accordingly, we grant Murphy's petition and remand to the trial court to

amend the community custody term consistent with RCW 9.94A.701(9).

                              For the court:




                                      2_